Citation Nr: 1044443	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for scars, 
status-post skin grafts, abdomen and right thigh.

2.  Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the thoracolumbar spine 
(claimed as a low back condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from August 1947 to June 
1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In correspondence dated in November 2004, while the case was 
still under the jurisdiction of the RO, the Veteran withdrew the 
appeal for an increased rating for the forehead scar.  As such, 
the issue is not before the Board.  See 38 C.F.R. § 20.204(b)(3) 
(2010).

The Veteran's representative has made a motion to Advance on 
Docket due to the Veteran's advanced age.  The motion was granted 
and this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Also in a September 2010 statement, the Veteran's 
representative raised the issue of entitlement to adaptive 
equipment for a motor vehicle.  As this issue has not yet 
been adjudicated it is referred to the RO for the 
appropriate consideration.  

The issue of entitlement to an increased rating for degenerative 
disc disease of the thoracolumbar spine is addressed in the 
REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
scars, status-post skin grafts of the abdomen and right thigh, 
are superficial, with no inflammation, edema, keloid formation, 
or other disabling effects.  

2.  One scar has a maximum width of 12 centimeters and a maximum 
length of 11 centimeters on his abdomen.  There was no pain, 
tenderness, or limitation of motion due to the scar.  

3.  Another scar has a maximum width of 12 centimeters and a 
maximum length of 20 centimeters on the right lateral anterior 
thigh.  There was no pain, tenderness, or limitation of motion 
due to the scar.  

4.  Another scar on the right anterior medial thigh with a 
maximum width of 13 centimeters and a maximum length of 15 
centimeters.  There was no pain, tenderness, or limitation of 
motion due to the scar.  


CONCLUSION OF LAW

The criteria for a compensable rating for scars, status-post skin 
grafts, of the abdomen and right thigh, are not met for any 
period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.59, 4.71a, 4.118, 
Diagnostic Codes 7801 - 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in October 2004 the RO continued the 
noncompensable rating for scars, status-post skin grafts of the 
abdomen and right thigh, which the Veteran appealed.  The 
Veteran's disability is rated under Diagnostic Code 7805.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective in October 2008.  However, 
the amendments are only applicable to cases where the claim was 
received on or after October 23, 2008, or if the veteran requests 
review under the new regulations.  See 73 Fed. Reg. 54708 (Sept. 
23, 2008).  Neither situation is applicable in this case.

Under the provisions of Diagnostic Code 7801, a 10 percent 
evaluation is warranted for scars other than on the head, face, 
or neck that are deep or that cause limited motion if the area 
exceeds 6 square inches (39 square centimeters).  38 C.F.R. § 
4.118.  A 20 percent evaluation was assigned if the area exceeds 
12 square inches (77 square centimeters), and a 30 percent 
evaluation was assigned if the area involved exceeds 72 square 
inches (465 square centimeters).  The highest rating of 40 
percent was warranted if the area exceeded 144 square inches (929 
square centimeters).  Pursuant to Note (2), a deep scar is one 
associated with underlying soft tissue damage.  

In addition to the foregoing, a 10 percent rating is warranted 
for superficial scars (on other than the head, face, or neck) 
that do not cause limited motion, and that are 144 square inches 
(929 square centimeters) or greater (Diagnostic Code 7802); for 
superficial unstable scars (Diagnostic Code 7803); and for 
superficial scars that are painful on examination (Diagnostic 
Code 7804).  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7805 
provided for evaluation of the scar based on limitation of 
function of the affected bodily part.  Id.  Pursuant to Note (2) 
in Diagnostic Code 7803, a superficial scar is one not associated 
with underlying soft tissue damage.  

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 
(2010).  

In March 2004 the Veteran was accorded a compensation and pension 
(C&P) muscles examination.  Physical examination revealed a 21 
centimeter scar in the lateral aspect of the lower right lower 
leg in a U-shape.  The scar was well healed and there was an area 
of puffiness at the bottom of the scar.  There was also a scar in 
the medial aspect of the lower leg.  The examiner found that the 
"[s]car is well healed and there is an area of puffiness at the 
bottom of the scar."  There was no mention of pain, tenderness, 
or limitation of motion due to the scars in this area.  He also 
had a very large midline abdominal scar.

In October 2009, the Veteran was accorded a C&P scars 
examination.  Physical examination of the trunk revealed a scar 
with a maximum width of 12 centimeters and a maximum length of 11 
centimeters.  The area was at least 12 square inches (77 square 
centimeters), but less than 72 square inches (465 square 
centimeters).  The examiner noted that the scar was superficial 
with no inflammation, edema, keloid formation, or other disabling 
effects.  Physical examination of the right lateral anterior 
thigh revealed a scar with a maximum width of 12 centimeters and 
a maximum length of 20 centimeters.  The area was at least 12 
square inches (77 square centimeters), but less than 72 square 
inches (465 square centimeters).  The scar was not painful and 
there was no sign of skin breakdown.  It was noted as superficial 
with no evidence of inflammation, edema, keloid formation, or 
other disabling effects.  Physical examination of the right 
anterior medial thigh revealed a scar with a maximum width of 13 
centimeters and a maximum length of 15 centimeters.  The examiner 
noted that the scar was superficial, not painful, there were no 
signs of skin breakdown, with no inflammation, edema, keloid 
formation, or other disabling effects.  

The Board notes that the October 2009 examination was based on a 
physical examination, a review of the Veteran's medical records, 
and the report described the disability in sufficient detail so 
the Board's determination can be an informed one.  For this 
reason, it is considered adequate, competent, and probative.  

While the evidence confirms the presence of scars on the 
Veteran's abdomen, right anterior medial thigh, and lateral 
aspect of the lower right lower leg, the scars are superficial, 
not painful, and are less than 929 square centimeters, so they do 
not meet the criteria for a compensable rating under Diagnostic 
Code 7802 at any time during the appeal period.  Moreover, the 
scars are not deep so Diagnostic Code 7801 does not apply.  The 
scars were not unstable, painful, nor did they limit function.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  The Veteran 
has generally asserted that a compensable evaluation is 
warranted, however, he has not made any specific arguments.  
Although his statements are considered competent, credible and 
probative as to his assertion that he feels a higher rating is 
warranted, the Board finds that the more probative medical 
evidence, which is based on a physical examination and a review 
of the history, outweighs his assertions.  Given the evidence of 
record, the Board finds that the Veteran is entitled only to a 
noncompensable evaluation for scars, status-post skin grafts on 
the abdomen and right thigh under Diagnostic Code 7805, for the 
entire period of time covered by this appeal.  At no point in 
time, does the evidence show that the criteria for a compensable 
evaluation are met.  

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted in Thun v. Peake, 22 
Vet. App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

An exceptional disability picture is not shown in this case.  The 
Veteran has not argued that an exceptional disability picture is 
present, nor does the evidence indicate as such.  Nor is there a 
showing that the rating criteria are inadequate.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as 
amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings and 
effective dates should also be provided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

In this case, the RO sent a letter in February 2004 that did not 
comply with the above directives.  However, the error is not 
prejudicial as the statement of the case (SOC) included the 
criteria for a higher rating for scars and explained why the 
claim was denied.  This provided the Veteran with notice such 
that he is reasonably expected to understand what evidence and 
information to submit to substantiate his claim.  The Veteran 
responded by providing argument in support of his claim in his 
substantive appeal.  Therefore, based on the notices provided 
over the course of the appeal, and the Statement of the Case, a 
reasonable person is expected to understand what is required to 
substantiate an increased rating.  

In June 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders regarding an increased rating for scars 
and no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA 
treatment records were associated with the claims folder and a VA 
examiner conducted an adequate examination which complied with 
the Board's remand order.  

Regarding the duty to assist, STRs, VA and private treatment 
records have been obtained and made a part of the record.  The 
Veteran was also accorded C&P examinations in March 2004 and 
October 2009; the reports of which are of record.  There is no 
indication in the record that additional evidence relevant to the 
issue decided herein is available and not part of the claims 
file.  


ORDER

Entitlement to a compensable disability rating for scars, status-
post skin grafts, abdomen and right thigh, is denied.  


REMAND

This case was remanded by the Board in June 2009 for additional 
evidentiary development.  The RO/AMC attempted to comply with all 
of the Board's remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Veteran is entitled, as a matter of law, to 
compliance with remand directives).  But see, too, Dyment v. 
West, 13 Vet. App. 141, 146- 47 (1999) (requiring only 
"substantial," as opposed to exact, compliance).  Consequently, 
the Board regrettably must again remand this case.

In its June 2009 Remand, the Board found, in pertinent part, 
that:  

VA medical records include a March 2005 follow-up 
examination after lumbar surgery.  It does not appear 
that the records of this surgery are in the claims 
file.  Those records should be requested, and 
associated with the Veteran's claims file.  

A review of the Veteran's files indicates that VA medical records 
dating from August 19, 2005, to the present were provided.  
However, the February 2005 surgical notes were not provided and 
no explanation was provided as to the omission of such results.  
Accordingly, additional steps should be taken on remand to obtain 
those records.  While the RO obtained the additional documents 
from Dr. Goss, the records pertaining to the surgery are not 
contained in those documents.  The Veteran should also be 
requested to provide any additional relevant medical records or 
sufficient information and authorization that would allow VA to 
seek those records on his behalf.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Request medical records from the 
Mountain Home VAMC pertaining to private 
surgery of the spine in February 2005.  
Inform the facility that a March 17, 
2005 Mountain Home entry states, 
"[m]edical records received from the 
Johnson City medical Center, patient had 
lumbar decompression and L2-L4 . . . 
full medical record and operative report 
are in the patient's paper chart."  If 
the records are not located, the claims 
file should be documented accordingly 
and the Veteran must be informed in 
writing pursuant to 38 C.F.R. § 3.159.  

2.  If the surgical records are not 
obtained from the Veteran's VA paper 
medical records, request that the 
Veteran provide private treatment 
records pertaining to his service-
connected lumbosacral spine disability 
from the surgeon who operated on him in 
February 2005 at Johnson City Medical 
Center, or that he provide completed 
authorization forms that would allow VA 
to request any relevant records from the 
surgeon and/or Johnson City Medical 
Center.  

3.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


